 In theMatterof THE. CORN STATES`SERUM'COMPANYandUNITEDPACKINGHOUSE WORKERS OF AMERnCA, CIOCase No. 17-B-868.-Decided July 1.4,19.41EMr. G. N. Tunison,of Omaha, Nebr., for the Company.Mr. Russell Bull,of South"Omaha, Nebr., for the Union.Mr. David,V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a second amended petition duly filed by United PackinghouseWorkers of America, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Corn States Serum Company, Omaha, Nebraska,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Elmer L.Hunt, Trial Examiner. Said hearing was held at Omaha, Nebraska,on June 9, 1944. The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to-examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the, hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.At the close of the hear-ing, the Company requested permission, to argue orally before theBoard.This'request is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Corn States Serum Company, a Nebraska corporation with itsprincipal place of business-located at Omaha, Nebraska, is engaged in-themanufacture and sale of virus serums. It operates one plant inRalston, Nebraska, and another in Omaha, Nebraska.We are con-,57 N. L.R. B., No. 59.322-rI THE CORN STATES SERUM COMPANY323cerned in this proceeding with both Nebraska plantsDuring thefiscal year of 1943, the 'Company purchased raw materials valued inexcess of $1, 00,000, of which approximately 80 percent was obtainedfrom outside the State of Nebraska.During the same period, the-sales. of.ihe,,Company exceeded $2,500,000 in value, a substantial per-'tentage of which represented -shipments to points outside the State ofNebraska.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Board.II.THE ORGANIZATIONINVOLVEDUnited Packinghouse Workers of America isa labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employeesof the Company.III.'THE QUESTION CONCERNING-REPRESENTATIONOn or about April 21, 1944, the Union requested recognition from,the Company as the collective bargaining representative of certain ofits employees.The Company refused, in effect, to accord such recog-nition to the Union.A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks,a unit comprised of all production and maintenanceemployees of the Company's Nebraska plants, excluding clerical andThe Company agrees, in the main, with theforegoing unit, but contends that clerical employees should be' in-cluded. It further contends that certain employees, whom the Unionwould exclude as supervisors, are not, in fact, supervisory employees.It has been our usual 'practice to exclude clerical employees from aIThe Company also has central offices located in Omaha. The employees therein are notconcerned in this proceeding.IThe Field Examiner reported that the Union submitted 36 designations of which 35bore apparently genuine and original signatures, and contained the names of persons ap-pearing upon the Company's pay roll of March 25, 1944. He further reported that there areappioximately 88 employees in the unit sought in the petition3The Union does not seek to represent employees engaged at the central offices' of theCompany, and,the parties stipulated that Wayne L, Taylor, Sarah E. Long, Leona Vondra,and Juanita llfelendy, employees engaged in these offices, should be excluded from theunit.-i ,324DECISIONSOF NATIONALLABOR RELATIONS' BOARDproduction and maintenance 'unit in the absence of compelling circum-stances to the contrary.Sufficient evidencewas not" adduced in thisproceeding to warrant a departure from our customary procedure.The parties disagree with respect to the status' of Roy E. Jensen,LeRoy Wilson, Otto C. Sieg, Herbert W. Telle, John G. Hill, E. Rick-ard, S. C. Vondra, Lee Rubin, and Clarence E. Hayes; the Union con-tends that these,employees are supervisory, whereas the Company con-tends that they are not.The record discloses that these persons areolder and more experienced employees who act as conduits for thetransmission of'orders and as leadmen in certain operations.None of,these employees has authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action.Accordingly, we find that they are not super-visory employees within the meaning of our cusfornary definition, andwe shall include them.withln the unit.We find that all production and maintenance eniiployees of the Com-pany engaged at its Omaha and Ralston, Nebraska, plants, excludingclerical employees and all supervisory 'employees with authority tohire, promote, discharge,'discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea 'unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act./-V.THE DE'rERMINAIIONOF REPRESENTATIVESWe shall direct that the question concerning representation which'has arisen be resolved by an election by secret ballot among'the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the, date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.'DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board,by Section 9 (c) of the National Labor RelationsAct, and pursuantto ArticleIII, Section 9, of National Labor Rela-tions Board Rules and Regulations=Series,3, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposesof collective bargaining with The Corn StatesSerum Company,Olnaha, Nebraska;The recoi d discloses that J Howard Bruce and Otto Pitha are clerical employeesThesepersons, or others'now perfoiming their duties are excluded from the unit.' The recordfurther discloses that a third employee,StellaRudol, 'who ' was employed at first 'as aclerical employee,isnow engaged m production work.We shall include her within the Iunit as a production employee-1 THE ' CORN STATES SERUM COMPANY325be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the ,Regional Director for the Seventeenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among,tlhe einployees,,.in the unit found appropriate in Section IV,above, who we`re"employyed during the pay-roll period immediately'preceding the date of this Direction, including employees who did notwork during said pay-roll period because they were' ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, _but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not, they desire to be representedby United Packinghouse Workers of America, affiliated with the Con-gress of Industrial Organizations, for the purposes of collectivebargaining.